Because appellant failed to designate an appealable order, we lack
                     jurisdiction over this appeal, and we
                                 ORDER this appeal DISMISSED.




                                                                               J.
                                                        Douglas




                     cc: Hon. Valerie Adair, District Judge
                          Fortino Sanchez
                          Attorney General/Carson City
                          Clark County District Attorney
                          Clark County Public Defender
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A


                ,I